Case: 19-13592   Date Filed: 03/09/2020   Page: 1 of 4



                                                    [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-13592
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:18-cv-05243-WMR



WASEEM DAKER,

                                                         Plaintiff–Appellant,

                               versus

GOVERNOR OF GEORGIA,
GEORGIA SECRETARY OF STATE,
ATTORNEY GENERAL, STATE OF GEORGIA,
STATE OF GEORGIA,
SENTENCE REVIEW PANEL, et al.,

                                                     Defendants–Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (March 9, 2020)
               Case: 19-13592      Date Filed: 03/09/2020    Page: 2 of 4



Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Waseem Daker appeals pro se the dismissal of his amended complaint in

which he alleged that that he was entitled to review of his non-life sentences, see

O.C.G.A. § 17-10-6 (2006), and that the retroactive repeal of section 17-10-6

violated his right to due process; and alleged that his inability to access a law

library and to make photocopies violated his right to access the courts. Daker also

contends that the district court abused its discretion in denying as moot his motions

for discovery, a preliminary injunction for law library access, and certification of

the question of the interpretation of section 17-10-6 to the Georgia Supreme Court.

And Daker moves this Court for certification of two questions to the Georgia

Supreme Court about the interpretation of section 17-10-6; leave to exceed the

word limit for his motion to certify; and a preliminary injunction or temporary

restraining order granting him access to a law library or, alternatively, remand to

the district court for that relief. We affirm and deny Daker’s motions as moot.

      We review for an abuse of discretion the dismissal of a claim as frivolous,

28 U.S.C. § 1915A(b)(1). Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008).

A claim is frivolous if it is without arguable merit either in law or fact. Id.

      The district court did not abuse its discretion when it dismissed Daker’s

complaint for sentence review under section 17-10-6. Before its repeal in 2007,


                                            2
               Case: 19-13592     Date Filed: 03/09/2020    Page: 3 of 4



except in cases in which the death penalty was imposed or cases involving a

serious violent felony, defendants “[i]n any case” serving “a sentence of 12 or

more years, or several consecutive sentences which total 12 or more years, [which

was] fixed and imposed by a judge, without a jury,” could petition the Georgia

Sentence Review Panel. O.C.G.A. § 17-10-6(a) (2006). But sentence review was

unavailable “in . . . cases in which a life sentence [was] imposed for murder.” Id.

§ 17-10-6(f) (2006). Daker was sentenced to imprisonment for a term of life so he

was ineligible for relief under the plain language of section 17-10-6 regardless of

whether the Georgia Legislature violated the Constitution in repealing that statute.

      Daker’s argument that his non-life sentences for his other crimes were

eligible for review by the state panel fails. The imposition of a life sentence in

Daker’s “case” made him ineligible for sentence review. The ordinary meaning of

the legal term “case” is “[a] civil or criminal proceeding, action, suit, or

controversy at law or in equity.” Case, Black’s Law Dictionary (11th ed. 2019).

And, before its repeal, section 17-10-6(a) made clear that its use of the term “case”

referred to actions in which any defendant received multiple sentences because

review was available “[i]n any case” involving “several consecutive sentences

which total 12 or more years.”

      The district court also did not abuse its discretion in dismissing Daker’s

complaint insofar as it alleged that he had been denied access to a law library or to


                                           3
               Case: 19-13592     Date Filed: 03/09/2020   Page: 4 of 4



a photocopier. Daker failed to explain how those denials of access caused him any

legal injury. Wilson v. Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998).

Denying Daker access to a law library or a photocopier could not have prejudiced

his complaint for sentence review because that complaint was frivolous. And

because that complaint was frivolous, the district court did not abuse its discretion

in denying as moot Daker’s motions for discovery, a preliminary injunction, and

certification. For the same reason, we too deny as moot Daker’s motions for

certification and for a preliminary injunction.

      AFFIRMED.




                                          4